        Case 2:21-cv-00801-VAP-AS Document 17 Filed 03/01/21 Page 1 of 2 Page ID #:80



              1 TODD W. BONDER, ESQ. (Cal. Bar No. 116482)
                tbonder@rmslaw.com
              2 JASON M. INGBER, ESQ. (Cal. Bar No. 318323)
                jingber@rmslaw.com
              3 ROSENFELD, MEYER & SUSMAN LLP
                232 North Canon Drive
              4 Beverly Hills, California 90210-5302
                Telephone: (310) 858-7700
              5 Facsimile: (310) 860-2430
              6 Attorneys for Defendant RUST LLC
              7
              8                     IN THE UNITED STATES DISTRICT COURT
              9                        CENTRAL DISTRICT OF CALIFORNIA
          10                                   WESTERN DIVISION
          11 Sean Colvin, Everett Stephens, Ryan        )    Case No. 2:21-cv-00801-VAP-AS
             Lally, Susann Davis, and Hope              )
          12 Marchionda on behalf of themselves         )
             and all others similarly situated,         )
          13                                            )    STIPULATION TO EXTEND TIME
                          Plaintiffs,                   )    TO RESPOND TO INITIAL
          14                                            )    COMPLAINT BY NOT MORE
                    vs.                                 )    THAN 30 DAYS (L.R. 8-3)
          15                                            )
             Valve Corporation, CD Projekt S.A.,        )
          16 CD Projekt, Inc., Ubisoft                  )
             Entertainment S.A., Ubisoft, Inc.,         )    Complaint served: February 12, 2021
          17 Ubisoft L.A., Inc., kChamp Games,          )    Current response date: March 5, 2021
             Inc., Rust, LLC, and Devolver Digital,     )    New response date:     April 5, 2021
          18 Inc.,                                      )
                                                        )
          19                     Defendants.            )
                                                        )
          20
          21
          22                IT IS HEREBY STIPULATED by and between Plaintiffs, Sean Colvin,
          23 Everett Stephens, Ryan Lally, Susann Davis and Hope Marchionda, and defendant
          24 Rust LLC, by and through their respective undersigned counsel of record, that
          25 defendant Rust LLC shall have an extension of time of thirty (30) days, from March
          26 5, 2021 through and including Monday, April 5, 2021, within which to respond to
          27 Plaintiffs’ initial Complaint on file herein.
          28
LAW OFFICES
ROSENFELD,
                                                                   STIPULATION TO EXTEND
  MEYER &                                                          TIME TO RESPOND TO INITIAL
SUSMAN, LLP       16251-001000
                  525159                                           COMPLAINT
        Case 2:21-cv-00801-VAP-AS Document 17 Filed 03/01/21 Page 2 of 2 Page ID #:81



              1             The parties hereto have not previously stipulated to an extension of time for
              2 defendant Rust LLC to respond to Plaintiffs’ Complaint on file herein.
              3
              4 Dated: March 1, 2021                       THOMAS N. MCCORMICK, ESQ.
                                                           VORYS, SATER, SEYMOUR AND PEASE
              5                                            LLP
              6
              7                                            By:          /s/ Thomas N. McCormick
                                                                        Thomas N. McCormick
              8
                                                           Attorneys for Plaintiffs and Putative Class
              9
          10
          11 Dated: March 1, 2021                          TODD W. BONDER, ESQ.
                                                           JASON M. INGBER, ESQ.
          12                                               ROSENFELD, MEYER & SUSMAN LLP
          13
          14                                               By:          /s/ Todd W. Bonder
          15                                                            Todd W. Bonder

          16                                               Attorneys for Defendant RUST LLC

          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
LAW OFFICES
ROSENFELD,
                                                                        STIPULATION TO EXTEND
  MEYER &                                                               TIME TO RESPOND TO INITIAL
SUSMAN, LLP       16251-001000
                  525159                                                COMPLAINT
